SUMMARY ORDER
Defendants-appellants appeal from the entry of judgments following the District Court’s grant of summary judgment to the plaintiffs-appellees in each of the cases consolidated in this appeal. Plaintiffs are a subset of the approximately 800 individuals who claim to be beneficial owners of bonds issued by defendants and have filed suit to obtain unpaid interest and principal on the bonds. On appeal before our Court, defendants argue that the evidence submitted by plaintiffs was defective and insufficient to establish their ownership of the bonds at issue. They also contend that the District Court should have granted their request for additional discovery on the issue of plaintiffs’ ownership. We assume the parties’ familiarity with the facts and procedural history of the case.
We review the District Court grant of summary judgment de novo. See, e.g., Mack v. Otis Elevator Co., 326 F.3d 116, 119 (2d Cir.2003). We review evidentiary and discovery rulings for an abuse of discretion. See, e.g., Silverstein v. Chase, 260 F.3d 142, 145 (2d Cir.2001).
We conclude that the disputed evidence establishing plaintiffs’ ownership of the bonds was properly admitted. “[T]he determination of whether, in all the circumstances, the records are sufficiently reliable to warrant their admission in evidence is left to the sound discretion of the trial court,” and defendants have presented no reason to question the District Court’s exercise of discretion here. Potamkin Cadillac Corp. v. B.R.I. Coverage Corp., 38 F.3d 627, 633 (2d Cir.1994).
We reject the argument that the account statements, computer printouts of the account statements, and custodial letters were inadmissible hearsay. Defendants argue that the account statements were not business records within the meaning of Federal Rule of Evidence 803(6) (business records exception to the hearsay rule) and that the custodial letters similarly do not satisfy the business records exception because they were issued in connection "with this litigation and were not records prepared “in the course of a regularly conducted business activity,” see Fed.R.Evid. 803(6). The disputed account statements were regularly produced in the normal course of business and were properly admitted. The computer print-outs of account statements were admissible under Rule 803(6) because the “original computer data compilation was prepared pursuant to a business duty in accordance with regular business practice.” Potamkin, 38 F.3d at 632. The custodial letters also satisfy the business records exception because they were prepared in the normal course of business and in accordance with Argentinian law. See Fed.R.Evid. 803(6). The fact that they were prepared at the *910request of plaintiffs for the purpose of litigation does not undermine the District Court’s determination of reliability.1 We reject as lacking in merit the contention that the custodial letters were otherwise unreliable because defendants have provided no evidence to support these assertions of unreliability.
Having determined that the plaintiffs submitted sufficient evidence to establish ownership of the bonds, any further discovery request on this issue was properly denied.2
After our review of the parties’ briefs, the record, and oral argument, we reject defendants’ remaining arguments as lacking in merit.
For the reasons stated above, the judgments are AFFIRMED.

. We also note that these documents were likely admissible under the "residual exception” to the hearsay rule. See Fed.R.Evid. 807.


. Plaintiffs also argue that defendants should be equitably estopped from challenging the evidence submitted to establish ownership of the bonds because defendants agreed that this evidence should be sufficient. We need not address this argument because the evidence was sufficient to establish ownership.